Exhibit 99.1 Interim unaudited consolidated financial statements of New Gold Inc. June 30, 2010 (unaudited) New Gold Inc. June 30, 2010 Table of contents Consolidated statements of operations 1 Consolidated statements of comprehensive income and loss 2 Consolidated balance sheets 3 Consolidated statements of shareholders’ equity 4 Consolidated statements of cash flows 5 Notes to the interim consolidated financial statements 6-42 New Gold Inc. Consolidated statements of operations Three and six month periods ended June 30, (Expressed in thousands of U.S. dollars, except share and per share amounts) (Unaudited) Three months ended Six months ended June 30, June 30, $ Revenues Operating expenses ) Depreciation and depletion ) Earnings from mine operations Corporate administration ) Business combination transaction costs - ) - ) Exploration ) Goodwill impairment charge (Note 4) - ) - ) Income (loss) from operations ) ) Other income (expense) Realized and unrealized gain on gold contracts - - Realized and unrealized gain on fuel contracts - - Realized and unrealized gain on investments Unrealized gain (loss) on prepayment option (Note 11) ) - - Interest and other income Gain on redemption of long-term debt - - - Interest and finance fees (Note 10(e) Other expense 17 - ) - Gain (loss) on foreign exchange ) ) Earnings (loss) before taxes ) ) Income and mining taxes (Note 13) Net earnings (loss) from continuing operations ) ) Earnings (loss) from discontinued operations (Note 8) ) ) Net earnings (loss) ) ) Earnings per share from continuing operations Basic ) ) Diluted ) ) Earnings per share from discontinued operations Basic ) ) Diluted ) ) Basic ) ) Diluted ) ) Weighted average number of shares outstanding (Note 12(e)) (in thousands) Basic Diluted (i)Stock option expense (a non-cash item included in corporate administration) See accompanying notes to the consolidated financial statements. Page 1 New Gold Inc. Consolidated statements of comprehensive income and loss Three and six month periods ended June 30 (Expressed in thousands of U.S. dollars) (Unaudited) Three months ended Six months ended June 30, June 30, $ Net earnings (loss) ) ) Other comprehensive income (loss) Unrealized losses on mark-to-market of gold contracts (Note 11) ) - ) - Unrealized losses on mark-to-market of fuel contracts (Note 11) ) - ) - Loss on available-for-sale securities (net of tax of $Nil) ) - ) - Future income tax - - Total other comprehensive loss ) - ) - Total comprehensive income (loss) ) ) See accompanying notes to the consolidated financial statements. Page 2 New Gold Inc. Consolidated balance sheets (Expressed in thousands of U.S. dollars) (Unaudited) June 30, December 31, $ $ Assets Current assets Cash and cash equivalents Restricted cash (Note 5) - Accounts receivable Inventories (Note 6) Future income and mining taxes Current portion of mark-to-market gain on fuel contracts (Note 11) Prepaid expenses and other Current assets of operations held for sale (Note 8) - Total current assets Investments (Note 7) Mining interests (Note 9) Future income tax asset Reclamation deposits and other Assets of operations held for sale (Note 8) - Total assets Liabilities Current liabilities Accounts payable and accrued liabilities Current portion of long-term debt (Note 10) - Current portion of mark-to-market loss on gold contracts (Note 11) Income and mining taxes payable Current liabilities of operations held for sale (Note 8) - Total current liabilities Reclamation and closure cost obligations (Note 14) Mark-to-market loss on gold contracts (Note 11) Future income and mining taxes Long-term debt (Note 10) Deferred benefit (Note 9) - Employee benefits and other Liabilities of operations held for sale (Note 8) - Total liabilities Shareholders' equity Common shares (Note 12 (a)) Contributed surplus Share purchase warrants (Note 12 (d)) Equity component of convertible debentures Accumulated other comprehensive loss Deficit Total shareholders' equity Total liabilities and shareholders' equity Commitments and contingencies (Note 21) Subsequent events (Note 22) Approved by the Board "Robert Gallagher" Robert Gallagher, Director "James Estey" James Estey, Director See accompanying notes to the consolidated financial statements. Page 3 New Gold Inc. Consolidated statements of shareholders' equity Six month periods ended June 30, (Expressed in thousands of U.S. dollars, except share amounts) (Unaudited) June 30, December 31, $ $ Common shares Balance, beginning of period Share issue costs - Shares issued for mineral properties - 63 Acquisition of Western Goldfields (Note 4) - Exercise of options Balance, end of period Contributed surplus Balance, beginning of period Exercise of options ) ) Acquisition of Western Goldfields (Note 4) - Expiry of warrants - Stock-based compensation Balance, end of period Share purchase warrants Balance, beginning of period Acquisition of Western Goldfields (Note 4) - Expiry of warrants - ) Balance, end of period Equity component of convertible debentures Accumulated other comprehensive loss Balance, beginning of period ) ) Net change in fair value of hedging instruments (Note 11) ) ) Unrealized loss on available-for-sale investments ) ) Balance, end of period ) ) Deficit Balance, beginning of period ) ) Net earnings (loss) ) Balance, end of period ) ) Total shareholders' equity See accompanying notes to the consolidated financial statements. Page 4 New Gold Inc. Consolidated statements of cash flows Three and six month periods ended June 30, (Unaudited) Three months ended Six months ended June 30, June 30, $ Operating activities Net earnings (loss) ) ) Loss (earnings) from discontinued operations ) ) Items not involving cash Goodwill impairment charge - - Unrealized gain on gold contracts ) Unrealized (gain) loss on fuel contracts ) ) Unrealized foreign exchange (gain) loss ) ) Unrealized and realized gain on investments ) Loss on disposal of assets - - Depreciation and depletion Stock option expense Unrealized (gain) loss on embedded derivative contract - ) - Remediation costs incurred ) - ) - Future income and mining taxes Gain on redemption of long-term debt - - - ) Other - - Change in non-cash working capital (Note 15) ) ) Cash provided by continuing operations Cash provided by (used in) discontinued operations - ) ) Investing activities Mining interests ) Purchase of short term investment - ) - ) Cash acquired in business combination and asset acquisition (Note 4) - - Reclamation deposits (2 ) - ) - Receipt of accrued interest on investments - - - Reduction of restricted cash - - - Proceeds from disposal of assets - - Cash received in El Morro transaction, net of transaction costs - - - Investment in El Morro - - ) - Proceeds from settlement of investments - Cash provided by (used in) continuing operations ) Cash provided by (used in) discontinued operations ) ) Financing activities Common shares issued - - Repayment of short-term borrowings - ) - ) Exercise of options to purchase common stock - - El Morro loan - - - Repayment of long-term debt - - ) ) Cash provided by (used in) continuing operations ) ) Cash used in discontinued operations - - - ) Effect of exchange rate changes on cash and cash equivalents ) ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period Comprised of Cash and cash equivalents of continuing operations Cash and cash equivalents of discontinued operations - - Cash and cash equivalents are comprised of Cash Short-term money market instruments Supplemental cash flow information (Note 15) See accompanying notes to the consolidated financial statements. Page 5 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) June 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) 1.Description of business and nature of operations New Gold Inc. (the “Company”) and its wholly owned subsidiaries are gold producers engaged in gold mining and related activities including acquisition, exploration, extraction, processing and reclamation.The Company’s assets are comprised of the Mesquite Mine in the United States (“U.S.”), the Cerro San Pedro Mine in Mexico, and the Peak Mine in Australia.Significant development projects include the New Afton copper-gold project in Canada and a 30% interest in the El Morro copper-gold project in Chile.On April 13, 2010, New Gold Inc. disposed of its interest in the Amapari Mine in Brazil as described in Note 8. In the second quarter of 2009, the Company completed a business combination (“Business Combination” see Note4) with Western Goldfields Inc. (“Western Goldfields”). The Business Combination was completed by way of plan of arrangement that was approved by the New Gold and Western Goldfields shareholders on May 13 and May 14, 2009, respectively and which received final court approval on May 27, 2009.May 27, 2009 was determined to be the date of acquisition and these interim consolidated financial statements include the results of Western Goldfields from May 27, 2009 onward. In 2009, the Amapari Mine was classified as a discontinued operation and therefore all financial results for this mine have been presented separately from continuing operations for current and comparative periods (see Note8). Prior period comparative figures have been reclassed to conform to current period presentation.As described in Note 8, on April 13, 2010, the Company disposed of its interest in the Amapari Mine. 2.Summary of significant accounting policies These unaudited interim consolidated financial statements have been fairly presented prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”).The preparation of interim financial information is based on accounting principles and practices consistent with those used in the preparation of the audited annual financial statements.The accompanying unaudited interim financial statements should be read in conjunction with the Company’s audited consolidated financial statements for the year ended December 31, 2009, as they do not contain all disclosures required by Canadian GAAP for annual statements. (a)Basis of presentation and principles of consolidation These interim consolidated financial statements include the accounts of the Company and all of its subsidiaries. In the opinion of management, all adjustments (including normal recurring adjustments) necessary to present fairly the financial position as at June 30, 2010 and December 31, 2009 and results of operations and comprehensive income, shareholders’ equity and cash flows for the three and six months ended June 30, 2010 and 2009, have been made. The principal subsidiaries of the Company as of June 30, 2010 are as follows: Subsidiary Interest Metallica Resources Inc. 100% Metallica Resources Alaska Inc. 100% Minera Metallica Resources Chile Limitada 100% Minera San Xavier, S.A. de C.V. 100% Peak Gold Mines Pty 100% Inversiones El Morro Limitada 100% Western Goldfields Inc. 100% Western Goldfields (USA) Inc. 100% Western Mesquite Mines Inc. 100% Page 6 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) June 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) 2.Summary of significant accounting policies (continued) (a)Basis of presentation and principles of consolidation (continued) Variable interest entities (“VIE’s”) as defined by the Accounting Standards Board in Accounting Guideline (“AcG”) 15, Consolidation of Variable Interest Entities, are entities in which equity investors do not have the characteristics of a “controlling financial interest” or there is not sufficient equity at risk for the entity to finance its activities without additional subordinated financial support.VIE’s are subject to consolidation by the primary beneficiary who will absorb the majority of the entities’ expected losses and/or expected residual returns.The Company has determined that it does not have any investments that qualify as VIE’s. All intercompany transactions and balances are eliminated. (b)Use of estimates The preparation of interim consolidated financial statements in conformity with Canadian GAAP requires the Company’s management to make estimates and assumptions about future events that affect the amounts reported in the interim consolidated financial statements and related notes to the financial statements.Actual results may differ from those estimates. The preparation of interim consolidated financial statements in conformity with Canadian GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements.Significant estimates used in the preparation of these interim consolidated financial statements include, but are not limited to, the recoverability of accounts receivable and investments, measurement of revenue and accounts receivable, the quantities of material on leach pads and in circuit and the recoverable gold in this material used in determining the estimated net realizable value of inventories, the proven and probable ore reserves and resources and the related depletion and amortization, the estimated tonnes of waste material to be mined and the estimated recoverable tonnes of ore from each mine area, the assumptions used in the accounting for stock-based compensation, valuation of warrants, valuation of embedded derivatives, valuation of derivative instruments, valuation of investments, the provision for income and mining taxes and composition of future income and mining tax assets and liabilities, the expected economic lives of and the estimated future operating results and net cash flows from mining interests, the anticipated costs of reclamation and closure cost obligations, and the fair value of assets and liabilities acquired in business combinations. 3.Future changes in accounting policies (a) Multiple Deliverable Revenue Arrangements In December 2009, the CICA issued EIC 175 – Multiple Deliverable Revenue Arrangements, (“EIC 175”) replacing EIC 142 – Revenue Arrangements with Multiple Deliverables.This abstract was amended to: (1) provide updated guidance on whether multiple deliverables exist, how the deliverables in an arrangement should be separated, and the consideration allocated; (2) require, in situations where a vendor does not have vendor-specific objective evidence (“VSOE”) or third-party evidence of selling price, that the entity allocate revenue in an arrangement using estimated selling prices of deliverables; (3) eliminate the use of the residual method and require an entity to allocate revenue using the relative selling price method; and (4) require expanded qualitative and quantitative disclosures regarding significant judgments made in applying this guidance.The accounting changes summarized in EIC 175 are effective for fiscal years beginning on or after January 1, 2011, with early adoption permitted.Adoption may either be on a prospective basis or by retrospective application.If the Abstract is adopted early, in a reporting period that is not the first reporting period in the entity’s fiscal year, it must be applied retroactively from the beginning of the Page 7 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) June 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) 3.Future changes in accounting policies (continued) (a) Multiple Deliverable Revenue Arrangements (continued) Company’s fiscal period of adoption.As the Company has not adopted EIC 175, which is not mandatory until the year beginning January 1, 2011, the amendments are not applicable to the Company in the interim and there is no impact to the financial statements for the three months ended June 30, 2010. (b) International Financial Reporting Standards (“IFRS”) In February 2008, the Canadian Accounting Standards Board confirmed January1, 2011 as the date IFRS will replace current Canadian GAAP for publicly accountable enterprises. This will result in the Company reporting under IFRS starting with the interim period ending March 31, 2011, with restatement for comparative purposes of amounts reported under Canadian GAAP. The Company expects the transition to IFRS to impact accounting policies, financing reporting, IT systems and processes, as well as certain business activities. 4.Business combination On March 4, 2009, the Company announced that it had entered into a definitive agreement to acquire all of the outstanding common shares of Western Goldfields. Under the agreement, the Company exchanged one common share and nominal cash consideration for each common share of Western Goldfields. The Business Combination received final court approval on May27, 2009. 142,796,000 common shares issued to Western Goldfields’ shareholders were valued at a $2.63 per share. The value per share was determined using the May27, 2009 closing share price of New Gold. Holders of options, warrants and other convertible instruments of Western Goldfields exchanged such equity instruments for similar securities of New Gold at an exchange rate of one to one. Certain prior year figures represent the preliminary allocation of the purchase price as the final allocation was not complete at that time. The final allocation of the purchase price based on the consideration paid and on Western Goldfields net assets acquired is as follows: $ Issuance of New Gold shares (142,796,000 common shares) Fair value of options issued Fair value of warrants issued Purchase consideration Net assets acquired Net working capital (including cash of $20,735) Plant and equipment Mining interest Reclamation deposits Other assets Fair value of gold contracts ) Long-term debt ) Reclamation and closure costs obligations ) Future income taxes ) Goodwill Page 8 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) June 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) 4.Business combination (continued) For purposes of these interim consolidated financial statements the purchase consideration has been allocated to the fair value of assets acquired and liabilities assumed, including allocation of mining interest to depletable and non-depletable properties, based on management’s best estimates and available information at the time of the Business Combination. 5.Restricted cash On February 26, 2010, the Company repaid the Mesquite Mine term loan facility as described in Note 10(c).Under the terms of that term loan facility, the Company was required to set aside an amount equal to the debt service amounts (principal and interest) payable on the next repayment date as set out in the amended credit agreement dated October 7, 2009.Interest earned on the debt service reserve account was for the account of the Company.As a result of the repayment of the term loan, the restricted cash balance was released to the Company for its general use resulting in restricted cash of $nil at June 30, 2010 (December 31, 2009 - $9.2 million). 6.Inventories June 30, December 31 $ $ Heap leach ore Work-in-process Finished goods Stockpiled ore 54 55 Supplies The amount of inventories recognized in operating expenses for the three and six months ended June 30, 2010 is $55.4 million and $103.9 million (2009 - $29.1 million and $57.2 million).There were no write-downs or reversals of write-downs during the periods. 7.Investments (a)Available for Sale Securities The Company acquired 115 million shares of Beadell Resources Limited (“Beadell”) as partial consideration for the sale of our interest in Amapari on April 13, 2010 (Note 8). Beadell is an Australian listed gold-focused company with exploration and development assets in Western Australia and Brazil. Beadell’s shares are publicly traded on the Australian Stock Exchange. The Company holds approximately 18.5% of Beadell’s outstanding shares as a result of the Amapari disposition. As a condition of closing, the Company is restricted from trading the shares for a period of one year. The Company has designated its investment in Beadell as an available-for-sale financial asset with the changes in the fair value being included in other comprehensive income. The fair value of the Beadell shares received on the transaction date of April 13, 2010 was $18.6 million. The shares were valued using the Beadell ask price on April 13, 2010. The fair value of the Beadell shares at June 30, 2010 was $15.6 million, resulting in a loss of $3.0. Page 9 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) June 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) 7.Investments (continued) (a)Available for Sale Securities (continued) Million (net of tax of $nil) for the three months ended June 30, 2010. This loss was recorded in other comprehensive income. (b)Asset Backed Commercial Paper The Company owns $19.7 million (Cdn$20.9 million) (December 31, 2009 – $99.4 million (Cdn$104.0 million)) of face value of long-term asset backed notes (“AB Notes”). These AB Notes were issued as replacement of asset backed commercial paper (“ABCP”) formerly held by the Company. When the ABCP matured but was not redeemed in 2007, it became the subject of a restructuring process that replaced the ABCP with long-term asset backed securities. The restructuring was completed and the AB Notes were issued on January 21, 2009.The Company has designated the investments as held-for-trading financial instruments. The table below summarizes the Company’s valuations at June 30, 2010 and December 31, 2009. June 30, December 31 Fair Fair Face value Face value Expected Restructuring categories value estimate value estimate maturity date $
